                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARKUS JEON,                                       Case No. 19-cv-01644-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING UNOPPOSED
                                                 v.                                         MOTION TO TRANSFER
                                   9

                                  10     NIO INC., et al.,                                  Re: Dkt. No. 16
                                                        Defendants.
                                  11

                                  12          Defendants filed a motion to transfer this securities class action case to the Eastern District
Northern District of California
 United States District Court




                                  13   of New York, where a similar case was filed first. Dkt. No. 16. Plaintiff Jeon did not oppose or

                                  14   otherwise respond to the motion to transfer. In the related action – Sidoli v. Nio. et al., Case No.

                                  15   19-cv-1320 WHO – the named plaintiff filed a notice of non-opposition to transfer, as did one of

                                  16   the proposed lead plaintiffs. See Case No. 19-cv-1320 Dkt. Nos. 43, 44.

                                  17          As in the related Sidoli action, the unopposed motion to transfer this case is GRANTED.

                                  18   This case shall be transferred to the Eastern District of New York.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 22, 2019

                                  22

                                  23
                                                                                                     William H. Orrick
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
